NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBERT EARL STRICKLAND,                         No. 15-15971

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-02774-BSB

   v.
                                                 MEMORANDUM*
 GE CAPITAL RETAIL BANK,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                   Bridget S. Bade, Magistrate Judge, Presiding**

                           Submitted October 25, 2016***

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Robert Earl Strickland appeals pro se from the district court’s summary

judgment in his employment action under the American with Disabilities Act


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004), and we

affirm.

      The district court properly granted summary judgment because Strickland

failed to raise a genuine dispute of material fact as to whether the release

agreement that Strickland signed was invalid. See Stroman v. W. Coast Grocery

Co., 884 F.2d 458, 462-63 (9th Cir. 1989) (a release of claims is valid if it is

voluntary, deliberate, and informed); see also Pardi v. Kaiser Found. Hosps., 389

F.3d 840, 848 (9th Cir. 2004) (upholding settlement agreement releasing ADA

claims where plaintiff failed to establish that the agreement was procured by duress

or any other basis that would render it invalid).

      We do not consider issues or arguments raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                       15-15971